This opinion is subject to administrative correction before final disposition.




                              Before
              CRISFIELD, HOLIFIELD, and ATTANASIO,
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Felix AYALACRUZ
                   Sergeant (E-5), U.S. Marine Corps
                               Appellant

                             No. 201800193

                          Decided: 5 October 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary
                          upon further review

                             Military Judge:
                          Eugene H. Robinson, Jr.

 Sentence adjudged 2 March 2018 by a special court-martial convened
 at Camp Foster, Okinawa, Japan, consisting of officer members. Sen-
 tence approved by the convening authority: no punishment.

                             For Appellant:
                 Lieutenant Gregory Hargis, JAGC, USN

                             For Appellee:
         Lieutenant Commander Jeffrey S. Marden, JAGC, USN;
              Major Clayton L. Wiggins, U.S. Marine Corps

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                  United States v. Ayalacruz, No. 201800193
                            Opinion of the Court

                          _________________________

PER CURIAM:

    In our initial review of Appellant’s court-martial pursuant to Article 66,
Uniform Code of Military Justice [UCMJ], 10 U.S.C. § 866 (2012), we set
aside and dismissed with prejudice the findings of guilty to Charge II and its
sole specification. United States v. Ayalacruz, 79 M.J. 747 (N-M. Ct. Crim.
App. 2020). We found that the remaining findings were correct in law and
fact. We set aside the sentence and remanded the record of trial to the con-
vening authority with authorization to order a rehearing on sentence or to
approve a sentence of no punishment. We also directed the convening author-
ity to correct his convening authority’s action to indicate that Appellant was
arraigned on four charges and specifications and that the original Charge II
was withdrawn and dismissed and the remaining charges were renumbered.
We called on the convening authority to correctly reflect the findings to all
charges and specifications including that renumbered Charge II and its Spec-
ification were dismissed with prejudice.
   The convening authority chose to not order a rehearing and simply ap-
proved a sentence of no punishment. Unfortunately, he failed once again to
accurately document the charges and specifications on which Appellant was
arraigned as is required by Rule for Courts-Martial 1114(c)(1).
    We reiterate that Appellant is entited to accurate court-martial records.
United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998);
Ayalacruz, 79 M.J. at 755. To that end, the supplemental promulgating order
shall indicate that the Appellant was arraigned on four charges and specifica-
tions; that the original Charge II and its sole specification, alleging a viola-
tion of Art. 107, UCMJ, were withdrawn and dismissed; and that the original
Charges III and IV were renumbered as Charges II and III, respectively. It
shall also reflect that renumbered Charge II and its specification were set
aside on appeal and dismissed with prejudice.
    We have determined that the findings and sentence are now correct in
law and fact and that no error materially prejudicial to Appellant’s substan-
tial rights occurred. UCMJ arts 59, 66. The findings and sentence are there-
fore AFFIRMED.




                                       2
United States v. Ayalacruz, No. 201800193
          Opinion of the Court

             FOR THE COURT:




             RODGER A. DREW, JR.
             Clerk of Court




                   3